UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):July 25, 2013 Prime Estates & Developments, Inc. (Name of registrant in our charter) Nevada 333-162597 27 0611758 (State or other jurisdiction of incorporation or organization) (Commission File Number) IRS I.D. 200 South Wacker Drive, Suite 3100, Chicago, Illinois (Address of principal executive offices) (Zip Code) Telephone:312.674.4529 (address and telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. 1) Resignation of Director/Officer By letter dated July 25, 2013, Mr. Panagiotis Tolis resigned as Secretary and Director of the Company, effective July 25, 2013. His letter did not indicate any disagreement with management whereas his resignation was due to personal reasons. 2) Appointment of new Officer Effective July 25, 2013, Mr. Panagiotis Drakopoulos was elected as Secretary. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Prime Estates & Developments, Inc. Date: July 25, 2013 By: /s/ Panagiotis Drakopoulos Panagiotis Drakopoulos Principal Executive Officer 3
